[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                             No. 10-12886                ELEVENTH CIRCUIT
                         Non-Argument Calendar              AUGUST 5, 2011
                       ________________________               JOHN LEY
                                                               CLERK
                  D.C. Docket No. 8:02-cr-00507-JDW-1


UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                 versus

JOSEPH J. ITALIANO,

                                                       Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 5, 2011)

Before EDMONDSON, BARKETT and MARCUS, Circuit Judges.


PER CURIAM:
       Joseph Italiano appeals his 24-month sentence imposed upon revocation of

his supervised release. No reversible error has been shown; we affirm.

       Italiano, who was on supervised release after serving the incarceration

portion of his sentence for conspiracy to commit wire fraud, in violation of 18

U.S.C. § 371, and money laundering, in violation of 18 U.S.C. § 1956, does not

challenge the revocation of his supervised release.1 He argues, however, that his

sentence -- the statutory maximum -- is unreasonable because (1) no reasonable

justifications compelled an upward variance from the advisory guideline range;

and (2) the district court abused its discretion by summarily rejecting Italiano’s

poor health2 as a mitigating factor and by concluding that he did not accept

responsibility for violating his supervised release.3



       1
        Italiano committed these supervised release violations: (1) committing grand theft; (2)
providing false information on his monthly supervision report; (3) twice failing to notify the
probation officer within 72 hours after being questioned by a police officer; and (4) engaging in
employment involving the management of money. On appeal, he does not challenge that he
committed these violations.
       2
         Italiano asserts that he suffers from serious health problems, including diabetes, and had
a near fatal heart attack while in state custody.
       3
         Italiano also asserts that his sentence, which includes an additional year of supervised
release, is “not entirely logical” because, after serving the two-year maximum sentence for
violation of his supervised release, he could no longer be punished for any further violation of his
supervised release. This argument is without merit. First, the maximum statutory penalty for
violating his supervised release was four years, including two years for each of his underlying
convictions. Second, Italiano could be prosecuted for any further criminal activity he committed
while on supervised release.

                                                 2
       Pursuant to 18 U.S.C. § 3583(e), a district court may revoke supervised

release and impose a term of imprisonment after considering certain 18 U.S.C. §

3553(a) factors. We review a sentence imposed upon revocation of supervised

release for reasonableness in the light of those section 3553(a) factors referenced

in section 3583(e). United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir.

2006). And we evaluate the substantive reasonableness of a sentence -- whether

inside or outside the guidelines range -- under a deferential abuse-of-discretion

standard. Gall v. United States, 128 S.Ct. 586, 597 (2007). The party challenging

the reasonableness of the sentence bears the burden of establishing that the

sentence is unreasonable in the light of both the record and the section 3553(a)

factors. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

       We conclude that Italiano’s sentence is reasonable. His sentence does not

exceed the statutory maximum. See 18 U.S.C. § 3583(e)(3). And, although his

sentence exceeded significantly the advisory sentencing range set out in the

Chapter 7 policy statements, the district court was not required to sentence him

within that range.4 See United States v. Silva, 443 F.3d 795, 799 (11th Cir. 2006)

(explaining that the recommended ranges are advisory and that the sentencing



       4
       Italiano’s Chapter 7 sentence range was four to ten months. See U.S.S.G. §§
7B1.1(a)(2), 7B1.4(a).

                                              3
court, while required to consider the ranges, is not bound by them).

      After considering the parties’ arguments, the guidelines range, and the

section 3553(a) factors, the district court concluded that an above-guidelines

sentence was appropriate. First, the court considered Italiano’s history and

characteristics, noting that he had prior convictions for securities fraud and writing

worthless checks, in addition to the wire fraud charges for which he was on

supervised release. See § 3553(a)(1). The court also concluded, based on

Italiano’s comments at the revocation hearing, that he lacked remorse and would

likely engage in similar fraudulent acts in the future. As a result, the court

concluded that an above-guidelines sentence was necessary to represent the

seriousness of the offense and to protect the public from further crimes. See

§ 3553(a)(2)(A), (C).

      The district court’s reasons were supported by the record. At the revocation

hearing, rather than accepting responsibility for his conduct, Italiano blamed it on

a miscommunication with the bank, the poor economy, and his diabetes. He also

demonstrated an express intent to continue to “manage” other people’s money as

soon as he completed his sentence, stating that he should have waited until he

completed his supervised release before engaging in the offensive conduct.

      In sentencing Italiano, the district court also noted that, although Italiano’s

                                          4
health issues were an important consideration, the Bureau of Prisons would be

capable of addressing them. Given the other factors supporting an above-

guidelines sentence and the lack of evidence that the Bureau of Prisons was

incapable of addressing Italiano’s health concerns, he has not demonstrated that

the district court abused its discretion. See United States v. Williams, 526 F.3d

1312, 1322 (11th Cir. 2008) (holding that the weight to be afforded any given

section 3553(a) factor “is a matter committed to the sound discretion of the district

court.”).

      Because Italiano failed to demonstrate that the district court abused its

discretion, we conclude that his sentence is reasonable.

      AFFIRMED.




                                          5